DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1, 3-7, 9-16, 18-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a method of producing a patterned interconnected corrugated carbon-based network, comprising: a) receiving a substrate having a carbon-based oxide film; b) generating a light beam having a power of about 5 mW to about 350 mW and a frequency of about 660 nm to about 780 nm with a laser to reduce and expand portions of the carbon-based oxide film to form a plurality of expanded and interconnected carbon layers that are electrically conductive, wherein electrical conductivity of the plurality of expanded and interconnected carbon layers is tuned according to the power of the light beam; and c) directing the light beam across the carbon-based oxide film in a predetermined pattern of the plurality of expanded and interconnected carbon layers via a computerized control system.  The prior art also fails to disclose a method of producing a patterned interconnected corrugated carbon-based network, comprising: a) receiving a substrate having a carbon-based oxide film; b) generating a light beam having a power of about 5 mW to about 350 mW and a diameter of about 0.7 µm to about 1 µm with a laser to reduce and expand portions of the carbon-based oxide film to form a plurality of expanded and interconnected carbon layers that are electrically conductive, wherein electrical conductivity of the plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722